Citation Nr: 0841457	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-31 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1940 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.  

The claim for service connection for right ear hearing loss 
is remanded to the RO via the Appeals Management Center in 
Wahsington, D.C.


FINDINGS OF FACT

1.  The veteran's current left ear hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof. 

2.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or to any aspect 
thereof.  


CONCLUSION OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5103, 5103(a), 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  The veteran's current tinnitus was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103(a), 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
3.303.  Service connection may be established for a disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.304.  Service connection may 
also be established for certain chronic diseases manifested 
to a compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Sensorineural hearing loss and tinnitus are chronic diseases 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 
104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski,  2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran alleges that he participated in combat during 
service and should be entitled to the relaxed evidentiary 
standard of proof for his claims of service connection.  For 
injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) (West 2002) provides a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2008).  Satisfactory evidence is credible evidence.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  While the veteran's participation in combat 
theoretically proves the incurrence of an injury in service, 
there still needs to be a medical nexus linking his current 
disability to the in-service injury.  

Left Ear Hearing Loss 

The first requirement for any service connection claim is 
evidence of current disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may be established for disability 
due to impaired hearing unless the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

A March 2003 VA examination reveals that the veteran had a 
severe to profound mixed loss in the left ear, which meets 
the numerical requirements to be considered a hearing loss 
disability for VA purposes pursuant to 38 C.F.R. § 3.385.

The veteran claims that, as a light machine gunner, he was 
exposed to high noises in service and mentions one particular 
incident with a 155 millimeter howitzer gun being fired over 
his head without sounding a warning siren first.  He claims 
that since that incident, he has been suffering from hearing 
loss and ringing in his ears.  

Service medical records show that the veteran's hearing was 
within normal limits at the time of his discharge from 
service in 1945.  The numercial testing found hearing of 
15/15 in the left ear.  At a 1949 test, four years after his 
discharge from service, the veteran had the normal results 
and he heard ordinary conversation at 20 feet.  Multiple 
exams after service failed to show that he had abnormal 
hearing.  Thus, the Board finds that the evidence fails to 
establish that the veteran had any hearing loss disability 
during his active military duty or within one year following 
his separation from service.  

The Board notes that the veteran served during World War II.  
38 C.F.R. § 3.2(e).  For injuries alleged to have been 
incurred in combat, the statutes provide a relaxed 
evidentiary standard of proof to determine service 
connection.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Satisfactory evidence is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).   In the present case, 
the evidence shows that the veteran engaged in combat with 
the enemy during his service.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) are applicable in the present case, and 
the veteran is entitled to a relaxed evidentiary standard.

At the February 1979 discharge from the hospital after 
receiving treatment for diabetes mellitus, the veteran denied 
change in hearing or any pain in his ears.  

VA treatment records from February 2003 to October 2003  show 
that the veteran complained of longstanding hearing 
difficulties, significantly worse in the right ear beginning 
beginning in 1944.  He related receiving military medical 
treatment regarding an acoustic trauma injury and following 
middle ear problems monaurally right.  It was noted that his 
history is positive for active duty noise exposure.  The 
patient had no history of hearing aid usage.  The results of 
comprehensive audiological evaluation revealed a moderate to 
profound sloping sensorineural hearing loss with speech 
frequency impact in the left ear.  A servere to profound 
essentially sensorineural hearing loss with slight conductive 
overlay was evident in the right ear with slight evidence of 
a conductive component unilaterally in the right ear.  The 
physician concluded that the veteran was a positive candidate 
for monaural left hearing aid fitting.  Pre and post 
impression of otoscopic exam was normal.

The veteran underwent a VA examination in March 2004.  The 
examiner concluded that, even if the veteran was exposed to 
noise in service, a nexus between his current left ear 
hearing loss and the in-service exposure to noise exposure 
was not shown.  Although the veteran provided a history of 
military noise exposure, the examiner opined that, despite a 
history of hazardous noise levels, the audiological 
evaluation revealed results that were more likely than not 
due to contributing factors such as presbycusis (an age-
related issue) and/or some other etiology, and not due to 
service-connected noise exposure.

Thus, the Board finds that the medical evidence fails to 
establish that a relationship exists between the veteran's 
current left ear hearing loss and the noise exposure incurred 
in service.  Additionally, in view of the lengthy period 
without evidence of treatment following separation from 
service, there is no evidence of a continuity of treatment or 
diagnosis, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). The Board therefore 
finds that the preponderance of the evidence is against 
finding that the veteran's current left ear hearing loss is 
related to his military service  

Finally, given the length of time between the veteran's 
separation from service and the initial record of a 
diagnosis, he is not entitled to service connection for left 
ear hearing loss on a presumptive basis because no organic 
disease of the nervous system resulting in hearing loss that 
manifested to a degree of 10 percent disabling was shown 
within one year following his separation from service.  
38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's current left ear 
hearing loss first manifested many years after service and is 
not related to his active service or any incident therein.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for left ear hearing loss, the 
claim must be denied. 38 U.S.C.A. § 51707(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran claims that he has tinnitus due to noise exposure 
in service.  However, even if acoustic trauma in service is 
presumed pursuant to 38 U.S.C.A. § 1154(b), the evidence does 
not include any competent medical evidence connecting any 
current tinnitus to any event or injury in servce.  

The Board acknowledges that the veteran is competent to give 
lay evidence about what he has experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, as a lay person, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West,  142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

At no time has the veteran provided lay evidence as to the 
symptoms he has that he relates to be tinnitus.  He has only 
stated that he has tinnitus.  Whether a person has tinnitus 
is a medical diagnosis.  As a lay person, therefore, the 
veteran is not competent to make a diagnosis that he has 
tinnitus.  Thus, his statements are not sufficient to 
establish that he has a current disability in the form of 
tinnitus.  

The medical evidence of record consists of a February 1979 
discharge from the hospital, VA treatment records from March 
2003 to October 2003 and a VA examination report from March 
2004.  The February 1979 discharge from the hospital 
indicates that the veteran specifically denied having 
tinnitus or any pain in his ears.  VA treatment records show 
that the veteran claimed to have bilateral tinnitus, but 
received neither treatment nor a diagnosis of tinnitus.  At 
the March 2004 VA examination, the veteran specifically 
denied having tinnitus.  In addition, the examiner stated 
that there was no evidence to support the claim for service-
connected tinnitus.  Thus, the Board finds that the medical 
evidence fails to establish that the veteran has a current 
diagnosed disability of tinnitus.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for tinnitus 
is denied because medical evidence fails to establish the 
veteran has a current disability for which service connection 
may be granted.

Even were the veteran found to have tinnitus, the evidence of 
record does not include any competent evidence relating any 
tinnitus to the veteran's service or to any event or injury 
during his service.  Furthermore, the evidence does not show 
that tinnitus manifested to a compensable degree within one 
year following the veteran's separation from service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in February 2004 and May 
2005; a rating decision in June 2004; and a statement of the 
case in September 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Thus, VA has satisfied its duty to 
notify and satisfied that duty prior to the issuance of the 
September 2005 statement of the case.  However, the issuance 
of an additional supplemental statement of the case is not 
required because no evidence was received subsequent to the 
September 2005 statement of the case.  38 C.F.R. §§ 19.31, 
19.37 (2007).  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2008).

The Board finds that a VA examination would be useful in this 
case for the veteran's claim for service connection for right 
ear hearing loss.  While the veteran was provided an 
examination in March 2004, that examiner did not comment upon 
the veteran's separation examination, which shows that his 
right ear hearing was 13/15, and whether any current hearing 
loss is related to that hearing impairment show in service

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
audiological examination.  The examiner 
should review the claims file and should 
note that review in the examination 
report.  Specifically the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
right ear hearing loss is related to the 
veteran's service and noise exposure 
during his service.  The examiner should 
specifically comment on the veteran's 
service separation examination, which 
shows right ear hearing of 13/15.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


